       Case 1:19-cr-00677-LTS Document 38 Filed 01/23/20 Page 1of1


                                                             .' l   s '. )( . s D.\ y                           Ii

                             KENNETH A. PAUL
                               ATTORNEY AT LAW
                                                               DOCUMENT                                         II
                                                               ELECTRONICALLY FILED                              !
                                                                                                                 I
                           140 BROADWAY - SUITE 4610           DOC#:                                             ,.
                              NEW YORK, N.Y. 10005
                           TELEPHONE: (212) 587-8000
                                                               ').\Tr: r~l[
                                                                 . "' t . 1 1. L
                                                                                r::o..   t'_,,l.lJ .. 0.'•·,'·;' I
                                                                                          _ _ ;! -!   L.L t,. L. '
                               FAX: (212) 858-7750


                                                        January 23, 2020

Via ECF
Honorable Laura T. Swain
United States District Court
Southern District ofNewYork                                 MEMO ENDORSED
500 Pearl Street
New York, New York 10007

                     Re:    United States y. Armando Barbier
                                   19 Cr. 677 (LTS)

Dear Judge Swain:

              I represent Mr. Armando Barbier in the above-referenced matter.
write to request permission for Mr. Barbier to be able to travel on a family vacation
to Jamaica in March.

             His date of departure would be on March 14, 2020, leaving on
American Airlines from JFK at 7:05 a.m. and arriving at MBJ airport at 4:25 p.m. He
would be returning on March 21, 2020, leaving at 11:17 a.m. and arriving at JFK at
4:25 p.m. While in Montego Bay, Jamaica, he and his family would be staying at RIU
Montego Bay, Mahoe Bay, Rose Hall lranshare P.O., Montego Bay, Jamaica. (Tel.
#876-940-8010).

              I have spoken with his pretrial services officer, Ms. Keyana Pompey,
who takes no position regarding this request It is understood that if this is granted
Mr. Barbier will have to return his passport to pretrial services within 72 hours of
his return. AUSA Elizabeth Espinosa does not consent to this application.
